United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 00-2478SI
                                  _____________

Charles A. Trobaugh,                    *
                                        * On Appeal from the United
             Appellant,                 * States District Court
                                        * for the Southern District
      v.                                * of Iowa.
                                        *
Patrick A. Sondag,                      * [Not To Be Published]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: March 9, 2001
                              Filed: March 19, 2001
                                  ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

      Charles Trobaugh appeals the District Court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action against Patrick Sondag, his former public
defender. Plaintiff alleged that defendant had conspired with several unnamed
members of the Pottowattamie County Attorney’s office to deprive him of his Sixth and
Fourteenth Amendment rights in connection with his conviction on state criminal

      1
       The Honorable Ross A. Walters, Chief United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
charges. Upon de novo review of the record, see Dubose v. Kelly, 187 F.3d 999, 1000
(8th Cir. 1999), we affirm.

        Plaintiff offered evidence that defendant had been acting under a conflict of
interest when he defended plaintiff on the criminal charges.2 Plaintiff also offered
evidence that he and defendant disagreed over whether plaintiff should plead guilty to
the charges, and that plaintiff ultimately pleaded guilty despite his wish to go to trial.
We are unable to infer from plaintiff’s evidence, however, or from anything else in the
record, that defendant conspired with the county attorneys to induce plaintiff to plead
guilty. Therefore, defendant is not amenable to suit under section 1983. See Polk
County v. Dodson, 454 U.S. 312, 325 (1981) (public defender does not act under color
of state law for purposes of § 1983 when performing lawyer’s traditional functions as
counsel to defendant in criminal proceedings); Askew v. Millerd, 191 F.3d 953, 957
(8th Cir. 1999) (per curiam) (elements of conspiracy claim); Johnson v. Outboard
Marine Corp., 172 F.3d 531, 536 (8th Cir. 1999) (private actors may incur § 1983
liability only if they willingly participate in joint action with public servants acting
under color of state law).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        In a motion for judicial notice, which we grant, plaintiff draws our attention to
a state court decision granting him a new trial based on the conflict of interest.
                                           -2-